RECEIVED \H
            The Court of Aopeals
                Sixth District

               JUL 0 2 ZQft                 The TURNER Firm

                                                    PO Box 100696
       D;                        jtk           Fort Worth, Texas 76185
                                                todd@theturnerfirm.net


      Todd Turner



                                                   June 20, 2015

      Wood Cou              istrict Clerk
      PO BoxstfOl
      Quitman, TX 75783


      Re:       Steven Brown v. Tim Jackson Construction Co., Inc. et al.
                ^pellant'Gdme~'Nby06n5^m(i2'3^V=:====:^^
                 Trial Court Cause No. 2013-116



      Dear Court Clerk:


                My office address and email have changed so please make sure your records accurately
      reflect same as I have recently received a document from months ago:

                The Turner Firm
                POBox 100696
                Fort Worth, Texas 76185
                Todd@theturnerfirm.net

                Enclosed is the Clerk's Record fee of $233.00. Please contact the appellate court as soon
      as possible to notify them of this payment.

                If you have any questions, please do not hesitate to contact me.




      cc:

i/^   Sixth Court of Appeals